EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Kiedrowski on 16 February 2022.

The application has been amended as follows: 
Claim 22, line 1, please change “A medical device comprising:” to --The medical device of claim 1--.
Claim 22, lines 2-14, please delete “an outer tubular member extending along a central longitudinal axis and having a proximal end, a distal end, and an open window disposed at the distal end, the outer tubular member rotatable about the central longitudinal axis to adjust a radial orientation of the open window; an inner tubular member having a proximal end, a distal end, and an open window disposed at the distal end, the inner tubular member configured to be received within the outer tubular member and capable of at least one of rotating or translating relative to the outer tubular member; a lock pin configured to set the radial orientation of the open window of the outer tubular member at a desired position, wherein the outer tubular member is rotatable relative to the lock pin; and an alignment knob configured to align the open window of the inner tubular member with the open window of the outer tubular member, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a medical device including an outer tubular member, an inner tubular member, a lock pin configured to set a radial orientation of an open window of the outer tubular member at a desired positioned and is accessible from an exterior of the medical device, the outer tubular member is rotatable relative to the lock pin, a spring-biased alignment knob configured to align the open window of the inner tubular member and to move radially relative to the inner tubular member to release or lock the open window of the inner tubular member, in combination with the other claimed limitations.
Regarding claim 10, the prior art of record does not disclose or suggest a medical device including an outer tubular member, an inner tubular member, a spring-biased lock pin including a threaded shaft engaged with a threaded aperture in a handpiece housing, the outer tubular member being rotatable relative to the lock pin, a spring-biased alignment knob configured to align an open window of the inner tubular member with an open window of the outer tubular member and to move radially relative to the inner tubular member to release or lock the open window of the inner tubular member, a coupler member including a locking element, in combination with the other claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771